DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-13 are pending.
No Claim(s) is/are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-13 are rejected. This rejection is made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/23/2020.

Response to Arguments
Applicant's arguments filed on 10/21/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues the present invention relates generally to a method for performing message arbitration in a first communication network on the basis of physical arbitration of a second communication network.  The first communication network includes a plurality of first nodes which are in turn interconnected with corresponding second .
In response to applicant's arguments, the recitation “a method for performing message arbitration in a first communication network on the basis of physical arbitration of a second communication network.  The first communication network includes a plurality of first nodes which are in turn interconnected with corresponding second nodes of the second communication network” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
In response to applicant's arguments that the references (Paulitsch and Fehr) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (a cross-border, i.e. a double arbitration, over different kinds of networks can be achieved) are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulitsch et al. (EP 1921801 B1) hereinafter “Paulitsch”.
As per claim 1, Paulitsch discloses a method for performing message arbitration in a first communication network (CAN Network) based on physical arbitration of a physically existing second communication network, the first communication network including a plurality of first nodes in turn interconnected with corresponding second nodes of the second communication network (Abstract, Method and network for forwarding messages with priority-based arbitration; See also claim 1, A network (100) comprising: a plurality of nodes (102)…), the method comprising: 
receiving a message (Claim 1, receiving the selected node’s message…) from a first node at a corresponding second node, the message including arbitration data of the first (See claim 1, wherein a priority-based arbitration scheme is used to communicate over each of the plurality of point-to-point links….coupled to each of the plurality of nodes (102); See also [0014], when one of nodes 102-1…102-N has a message to transmit…to initiate the arbitration sequence)
generating a message-frame at the second node (Paulitsch, [0014], when one of nodes 102-1…102-N has a message to transmit…), the message-frame having a start preamble (Paulitsch, [0014], Start of Frame (SOF) field) including a modified arbitration sequence of the first communication network (Paulitsch, [0014], to initiate the arbitration sequence; See also claim 1, select which node’s message should be forwarded to the other nodes based, at least in part, on the priority used in the priority-based arbitration scheme))
and transmitting the message-frame over the second communication network by using the corresponding second node (Paulitsch, [0014], when one of nodes 102-1…102-N has a message to transmit….; See also claim 1, determine that one of more of the nodes (102) is transmitting a message via the hub (104), the hub (104) configured to select which node’s message should be forwarded to the other node…)

As per claim 2, Paulitsch discloses the method according to claim 1, wherein the generated message-frame further includes at least one data set (Paulitsch, [0023], a set of valid IDs), error correction code information and a message suffix (Paulitsch, [0046], signals an error during the dummy message by sending a series of common bits which cause an error (e.g., six consecutive logical “1s” or six consecutive logical “0s”))

(Paulitsch, [0039], when information is transferred or provided over a network or another communications connection (either hardwired, wireless or a combination of hardwired or wireless)

As per claim 8, Paulitsch discloses the method according to claim 1, wherein the first data communication network is a protocol-based controller area network bus network (Paulitsch, [0008], system 100 uses the Controller Area Network (CAN) protocol)

As per claim 9, Paulitsch discloses a protocol-based data transmission system (Paulitsch, [0008], system 100 uses the Controller Area Network (CAN) protocol), comprising: 
a plurality of first nodes and a plurality of second nodes (See claim 1, A nework (100) comprising: a plurality of nodes (102)…a hub (104) that is communicatively coupled to each of the plurality of nodes (102)…; See [0042], a plurality of nodes (e.g., nodes 102-1…102-N)
said second nodes being required to communicate by using a second communication network (Abstract, Method and network for forwarding messages with priority-based arbitration; See also claim 1, A network (100) comprising: a plurality of nodes (102)…)
and said first nodes and said second nodes being adapted to communicate according to the method of claim 1 (Paulitsch, [0017], [0029], each of nodes 102-1…102-N is configured to transmit a recessive LSB, asserting a dominant LSB signals…)

(Paulitsch, [0025], Per-port logic 501 includes CAN interface 502…CAN interface 502 includes a transmitter and receiver (not shown) coupled to a node such as nodes 102-1…102-N)

As per claim 11, Paulitsch discloses the data system according to claim 9, wherein said second nodes include a first communication interface to communicate with said corresponding first nodes by using a first-network protocol, and a second communication interface to communicate over at least one of a second communication network or a wireless network by using a second-network protocol (Paulitsch, [0025], Per-port logic 501 includes CAN interface 502…CAN interface 502 includes a transmitter and receiver (not shown) coupled to a node such as nodes 102-1…102-N)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 3-6 are rejected under 35 U.S.C. §103 as being unpatentable over Paulitsch in view of Fehr et al. (US 20040254700 A1) hereinafter “Fehr”.
As per claim 3, Paulitsch discloses the method according to claim 1, Paulitsch does not explicitly disclose which further comprises adapting the second node to detect data transmission in the second communication network and in turn to inform the corresponding first node to suspend message sending. 
Fehr discloses adapting the second node to detect data transmission in the second communication network and in turn to inform the corresponding first node to suspend message sending (Fehr, [0037], the arbitration field may also be adapted to contain routing information for communicating the data packet 600 through the network 400)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fehr related to adapting the second node to detect data transmission in the second communication network and in turn to inform the corresponding first node to suspend message sending and have modified the teaching of Paulitsch in order to improve delay in communication network ([0007])

As per claim 4, Paulitsch in view of Fehr disclose the method according to claim 3, which further comprises using the second node to send a reserved message to the corresponding first node after detecting data transmission in the second communication network, the reserved message causing a losing arbitration procedure of the first node within the first communication (Fehr, [0045], detect that a node, either a smart node or a dumb node, is creating traffic, inhibiting traffic flow or otherwise function in a manner that that degrades the performance of the network)

As per claim 5, Paulitsch in view of Fehr disclose the method according to claim 3, wherein the detected-data transmission corresponds to at least one of data traffic within the second communication network or data traffic of the corresponding node within the first data communication network (Fehr, [0045], detect that a node, either a smart node or a dumb node, is creating traffic, inhibiting traffic flow or otherwise function in a manner that that degrades the performance of the network)

As per claim 6, Paulitsch in view of Fehr disclose the method according to claim 4, which further comprises detecting a network contention of the second data communication network and sending the reserved message to the corresponding first node (Fehr, [0053], Sufficient buffer space may be needed within the network, but not necessarily for all of the smart nodes, such that at least all real time mission critical traffic can be buffered in the case of output port contention)

Claims 12 is rejected under 35 U.S.C. §103 as being unpatentable over Paulitsch in view of Hartwich et al. (EP 2521319 A1) hereinafter “Hartwich”.
As per claim 12, Paulitsch discloses the data system according to claim 9, Paulitsch does not explicitly disclose wherein said first communication interface is a CAN, CAN FD, high speed CAN or remote device management. 
(Hartwich, [0004], CAN protocol as specified in ISO 11898-1 and is called “CAN with Flexible Data-Rate” or CAN FD)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hartwich related to wherein said first communication interface is a CAN FD and have modified the teaching of Paulitsch in order to increase the bit-rate ([0004])

Claims 13 is rejected under 35 U.S.C. §103 as being unpatentable over Paulitsch in view of Maeda et al. (US 20190149561 A1) hereinafter “Maeda”.
As per claim 13, Paulitsch discloses the data system according to claim 9, Paulitsch does not explicitly disclose wherein said wireless network is a WiFi network, a 5G network or a Bluetooth network.
Maeda discloses wherein said wireless network is a WiFi network, a 5G network or a Bluetooth network (Maeda, [0182], the wireless communication method may be Wi-Fi)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Maeda related to wherein said wireless network is a WiFi network and have modified the teaching of Paulitsch in order to improve efficiency of the transmission ([0003])

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462